Citation Nr: 1222369	
Decision Date: 06/27/12    Archive Date: 07/10/12

DOCKET NO.  09-07 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a rating in excess of 20 percent for status post-operative changes of the tibia of the left knee with degenerative joint disease.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Associate Counsel






INTRODUCTION

The Veteran served on active duty from November 1985 to November 1989.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals additional VA treatment records that will be considered by the Board in this appeal.  The RO has considered these documents in the first instance.

During the course of the Veteran's appeal, the RO granted service connection for posttraumatic stress disorder, representing a full grant of this issue on appeal.  Thus, this issue is no longer before the Board.


FINDINGS OF FACT

Pertinent to the September 2007 claim for increase, the Veteran's status post-operative changes of the tibia of the left knee with degenerative joint disease has been manifested by no more than moderate knee impairment.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for status post-operative changes of the tibia of the left knee with degenerative joint disease are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5003-5262 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008. 

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). 

The Veteran was provided adequate VCAA notice in an October 2007 letter, prior to the initial adjudication of the claim.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent medical evidence associated with the claims file consists of service and VA treatment records and the report of a November 2007 VA examination.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran, and by his representative on his behalf.

The record reflects that the Veteran failed to report for a scheduled VA examination of his left knee in March 2010.  He was notified of that in a subsequent supplemental statement of the case.  The Veteran has not indicated why he did not attend the examination, nor attempted to reschedule the examination.  Hence, no further RO action in this regard is warranted.  The Board also points out that, because the Veteran failed to report to VA examination scheduled in connection with the claim for increase, there is legal authority for VA to deny the claim as a matter of law.  See 38 C.F.R. § 3.655(b) (2011).  However, under the circumstances of this case the Board will, as the RO has done, adjudicate the claim on the basis of the current record. 

In sum, the Board is satisfied that any procedural errors in the originating agency's development and consideration of the claims were insignificant and non prejudicial to the Veteran.  Accordingly, the Board will address the merits of the claim.

II.  Analysis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran. 38 C.F.R. § 4.3. 

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  The following analysis is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.   

Historically, the RO granted service connection for left knee disability in a January 1992 rating decision and assigned a 10 percent rating, effective September 27, 1991.  In a January 2003 rating decision, the RO recharacterized the disability as status post-operative changes of the proximal tibia of the left knee with degenerative joint disease, and assigned a 20 percent rating effective May 10, 2002.  The Veteran filed the instant claim for increased rating in September 2007.  

The Veteran's left knee disability is evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5003-5262 (impairment of the tibia and fibula).  Under Diagnostic Code 5262, a 20 percent rating is warranted for malunion with moderate knee disability, while a 30 percent rating is warranted for malunion with marked knee disability.  A 40 percent rating is warranted for nonunion with loose motion requiring a brace.  38 C.F.R. § 4.71a, Diagnostic Code 5262.

The terms "slight," "moderate," and "marked" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just," and all evidence must be evaluated in deciding rating claims.  38 C.F.R. § 4.6.

Degenerative arthritis is based on limitation of motion of the affected joint.  With X-ray evidence of arthritis and noncompensable limitation of motion a 10 percent rating can be assigned.  Otherwise ratings are assigned under the provisions of the rating schedule for limitation of motion of the joint involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

The Board points out that, when evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which a claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. §§ 4.40 and 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996)).

The pertinent evidence of record includes a May 2007 VA orthopedic consultation reflecting that the Veteran underwent a left knee scope and debridement in approximately 2002.  He reported that his knee pain increased when going up and down stairs.  He also described difficulty walking on uneven terrain.  The pain was mostly located in the anterior region with some difficulty in the medial region.  He performed hamstring stretching, quadriceps strengthening, gastric soleus stretching, and gastrocnemius soleus strengthening.  On inspection of the knee, there was a mechanical axis Q-angle on the left of approximately 5 degrees.  On squatting, there was patellofemoral crepitus that was relatively asymptomatic.  He had normal stability to varus, valgus, anterior drawer, and posterior drawer testing.  Lachman's and pivot shift testing were negative.  There was tenderness in the patellofemoral joint, but no patellar subluxation or apprehension.  There was slight medial joint line tenderness.  There was no effusion.  An x-ray revealed a tibial tubercle osteotomy with two screws.  The hardware was intact, but he had patellofemoral arthritic changes with some patella osteophytes.  An assessment of anterior knee pain was indicated.

A June 2007 VA outpatient treatment report reflects that the Veteran had been doing physical therapy on his own with no relief in symptoms.  He took naproxen twice a day and had not noticed improvement in pain.  He also alternated ice and heat without much relief.  An assessment of left knee osteoarthritis was assigned.

On VA outpatient treatment in September 2007, the Veteran rated his left knee pain a 5 to 6 on a scale of 0 to 10, with flare-ups of pain.  The Veteran also indicated that his knee locked up and he sometimes experienced weakness on the left side.  An assessment of chronic knee pain secondary to status post surgery was noted.  He was advised to continue the same pain management and take ibuprofen and use hydrocodone as needed.

An October 2007 MRI report reflects that the anterior and posterior cruciate ligaments appeared intact.  There was a very small joint effusion.  There was increased signal intensity involving the medial and lateral meniscus not appearing to extend to the surface having the appearance of degenerative intrasubstance type changes.  Medial and lateral collateral ligaments appeared intact.  Quadriceps and patellar tendons also appeared intact.  There were post-operative changes involving the tibia.

On VA examination in November 2007, the Veteran complained of constant left knee pain described as a constant dull ache rated a 6 on a scale of 1 to 10, with flare-up precipitated by overuse, prolong walking, or standing.  He estimated the pain increased to a level of 9 on flare-up.  He also complained of occasional stiffness and swelling.  The Veteran indicated that he experienced occasions of buckling, which caused him to fall.  He treated his pain with hydrocodone and naproxen which gave minimal relief of symptoms.  He estimated an additional limitation of motion or functional impairment of 50 percent during flare-up.  He required the use of a brace on occasion and used a walking stick if he was going to be walking very far.  With respect to impact on occupation, the Veteran indicated that he was currently unemployed as a he was student.  There were no effects on basic activities of daily living.  Regarding recreation and leisure activities, the Veteran was not able to participate in as many recreational activities as he had in the past.  

Examination of the left knee revealed flexion to 95 degrees with 0 degrees full extension.  Anterior/posterior drawer sign was negative bilaterally.  McMurray sign was negative bilaterally.  There was pain with palpation along the lateral and medial aspect of the patella bilaterally.  There was no additional limitation of motion upon repetition.  Increased pain at the end point of range of motion testing prevented further movement.  Gait was slightly antalgic.  The examiner also reviewed the May 2007 x-ray and October 2007 MRI report.  He assigned diagnoses of degenerative joint disease of the left knee, postoperative changes of the left tibia, and small joint effusion of the left knee.  

A June 2008 VA outpatient treatment report reflects that the Veteran complained of increased pain in the left knee.  On a scale of 0 to 10, he rated his pain a 4 or 5, with occasional increases to 6 or more.  He reported that his knee sometimes gave out and was unsteady.  The examiner noted that the Veteran started having degenerative arthritis a long time ago, which is a chronic process, but pain would be decrease through exercise and pain medication.  

On VA treatment in April 2010, the Veteran continued to complain of chronic knee pain.

In view of the above-described evidence, Board finds that the Veteran's left knee symptomatology more nearly approximates the criteria for the currently assigned 20 percent rating.  In so finding, the Board notes that VA treatment records and the November 2007 VA examination report reflect no more than moderate knee disability.  While the Veteran has subjective complaints of pain, locking, and stiffness, objective findings on VA examination and treatment revealed only slight limitation of flexion and full extension, and there was no additional limitation upon repetition.  Testing for stability also yielded normal findings.  Therefore, the medical evidence of record does not demonstrate the marked knee disability required for a next higher 30 percent rating.  Moreover, there is no evidence of nonunion with loose movement requiring a brace.  

In addition, the Board that no other diagnostic code provides a basis for assignment of any higher rating for the disability under consideration.  To assign a separate rating on the basis of degenerative arthritis (Diagnostic Code 5003) would doubly compensate the Veteran for the same symptoms already considered under his evaluation for service-connected left knee disability and violate the rule against pyramiding.  See 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259 (1994).  The current rating contemplates some limitation of motion in the classification of the "moderate" knee impairment.  In the absence of evidence of recurrent subluxation or lateral instability, there is no basis for rating the disability under Diagnostic Code 5257.  Furthermore, as there is no evidence that the left knee disability involves any ankylosis, dislocated cartilage, or genu recurvatum, evaluation of the disability under Diagnostic Code 5256, 5258, 5259, or 5263 is not warranted.  

The Board has considered whether the Veteran is entitled to a higher rating under Diagnostic Code 5260 or 5261 for limitation of flexion or extension.   However, the medical evidence of record does not establish that flexion is limited to 30 degrees or less, or extension limited to 20 degrees or more.

The Board has also considered the Veteran's complaints of pain, swelling, stiffness, and weakness.  Those DeLuca factors are considered in the rating assigned.  There is no basis for an increase.  In any event, the medical evidence does not reflect symptoms so disabling as to actually or effectively result in any significant limitation of motion of the left knee so as to warrant a rating in excess of 20 percent under Diagnostic Code 5260, 5261 or any other diagnostic code under 38 C.F.R. § 4.71a for which limitation of motion may be a factor.

The disability also is not shown to involve any other factor(s) that warrant consideration of any other provision(s) of the rating schedule.

The above determinations are based on application of pertinent provisions of VA's rating schedule.  Additionally, the Board finds that at no point relevant to this appeal has the disability under consideration been shown to be so exceptional or unusual as to warrant the assignment of any higher rating on an extra-schedular basis.  

The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R.    § 3.321(b)(1).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996).  Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R.    § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating. Thun, supra.

In this case, the Board finds that schedular criteria are adequate to rate the disability under consideration.  The rating schedule fully contemplates the described symptomatology, and provides for ratings higher than that assigned based on more significant functional impairment.  Thus, the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For all the foregoing reasons, the Board finds that there is no basis for staged rating of the disability under consideration, pursuant to Hart, and that a rating in excess of 20 percent for status post-operative changes of the tibia of the left knee with degenerative joint disease must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against assignment of any higher rating for the disability, that doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 47, 53- 56 (1990).



ORDER

A rating in excess of 20 percent for status post-operative changes of the tibia of the left knee with degenerative joint disease is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


